Order issued September 29, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-01170-CR
                      ________________________________________

                         CLIFFORD EARL BOOKER, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Bridges, Francis, and Myers

       Based on the Court’s opinion of this date, we GRANT the May 31, 2015 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Clifford Earl

Booker, TDCJ No. 1956950, Estelle Unit, 264 FM 47, Huntsville, Texas, 77320.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE